DISMISS; and Opinion Filed July 31, 2014.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00625-CV

                              FELICIA ANN PITRE, Appellant

                                               V.

                              TARSHA ANN HARDY, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-04023

                            MEMORANDUM OPINION
                          Before Justices Fillmore, Evans, and Lewis
                                  Opinion by Justice Lewis

       Stating she no longer wishes to pursue her appeal, appellant has filed a motion to dismiss.

We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                    /David Lewis/
                                                    DAVID LEWIS
                                                    JUSTICE


140625F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

FELICIA ANN PITRE, Appellant                          On Appeal from the 101st Judicial District
                                                      Court, Dallas County, Texas
No. 05-14-00625-CV         V.                         Trial Court Cause No. DC-14-04023.
                                                      Opinion delivered by Justice Lewis. Justices
TARSHA ANN HARDY, Appellee                            Fillmore and Evans participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Tarsha Ann Hardy recover her costs, if any, of this appeal
from appellant Felicia Ann Pitre.


Judgment entered this 31st day of July, 2014.




                                                –2–